EXHIBIT 99.1 NEWS RELEASE CONTACT: Lester A. Aaron Chief Financial Officer 818) 591-9800 UNICO AMERICAN CORPORATION REPORTS RESULTS FOR ITS THIRD QUARTER ENDED SEPTEMBER 30, 2007 Woodland Hills, California, November 9, 2007 - Unico American Corporation (NASDAQ - “UNAM”) announced today that for its quarter ended September 30, 2007, revenues were $12,480,249 and net income was $1,534,251 ($0.27 diluted income per share) compared with revenues of $13,659,332 and net income of $2,214,146 ($0.39 diluted income per share) for the quarter ended September 30, 2006.Revenues for the nine months ended September 30, 2007, were $37,965,190 and net income was $4,849,163 ($0.85 diluted income per share) compared with revenues of $41,400,153 and net income was $6,058,416 ($1.07 diluted income per share) for the nine months ended September 30, 2006. Stockholders’ equity was $66,998,902 at September 30, 2007, or $11.91 per common share including unrealized after-tax investment gains of $747,477 compared to stockholders’ equity of $60,871,022 or $10.89 per common share including unrealized after-tax investment losses of $216,074 at December 31, 2006. Unico American Corporation is an insurance holding company that provides property, casualty, health and life insurance, and related premium financing through its wholly owned subsidiaries. (Table Follows) UNICO AMERICAN CORPORATION AND SUBSIDIARIES SUMMARY OF CONSOLIDATED FINANCIAL DATA (UNAUDITED) ($ in thousands, except per share) Three Months Ended Nine Months Ended September 30 September 30 2007 2006 2007 2006 Revenues Insurance Company Revenues Premium earned $ 12,053 $ 14,007 $ 37,186 $ 43,145 Premium ceded 2,854 3,330 8,794 10,449 Net premium earned 9,199 10,677 28,392 32,696 Investment income 1,717 1,522 5,000 4,277 Other income 28 22 57 70 Total Insurance Company Revenues 10,944 12,221 33,449 37,043 Other Revenues from Insurance Operations Gross commissions and fees 1,363 1,242 3,966 3,767 Investment income 37 26 115 71 Finance charges and fees earned 133 168 425 513 Other income 3 2 10 6 Total Revenues 12,480 13,659 37,965 41,400 Expenses Losses and loss adjustment expenses 5,685 5,718 17,103 18,290 Policy acquisition costs 2,096 2,252 6,397 7,018 Salaries and employee benefits 1,432 1,435 4,317 4,118 Commissions to agents/brokers 267 137 707 447 Other operating expenses 828 712 2,292 2,195 Total Expenses 10,308 10,254 30,816 32,068 Income Before Income Taxes 2,172 3,405 7,149 9,332 Income Tax Provision 638 1,191 2,300 3,274 Net Income $ 1,534 $ 2,214 $ 4,849 $ 6,058 PER SHARE DATA Basic Earnings Per Share $ 0.27 $ 0.40 $ 0.86 $ 1.09 Weighted Average Shares (000) 5,625 5,590 5,610 5,560 Diluted Earnings Per Share $ 0.27 $ 0.39 $ 0.85 $ 1.07 Weighted Average Shares (000) 5,686 5,661 5,683 5,648 INSURANCE COMPANY STATUTORY OPERATING RATIOS Losses and Loss Adjustment Expenses 61.5 % 53.3 % 60.0 % 55.7 % Underwriting Expenses 30.2 % 29.4 % 30.3 % 29.8 % Combined Ratio 91.7 % 82.7 % 90.3 % 85.5 %
